Exhibit 10.1

AMENDMENT TO SECURITIES PURCHASE AGREEMENT

THIS AMENDMENT to that certain Securities Purchase Agreement dated as of
April 25, 2008 between MDRNA, Inc., a Delaware corporation (the “Company”), and
the purchaser identified on the signature page hereto (the “Purchaser”) (the
“Purchase Agreement”), is dated as of June 9, 2009.

WHEREAS, the parties desire to amend the Purchase Agreement in the manner set
forth in this Amendment.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, the Company and the Purchaser hereby agrees as follows:

 

  1. The definition of “Exempt Issuance” is hereby amended to add the following:
“and (d) shares of Common Stock and warrants to purchase Common Stock (including
the shares of Common Stock issuable upon exercise of such warrants) issued
pursuant to that certain Securities Purchase Agreement, dated as of June 9,
2009, by and among the Company and the other parties thereto.”

 

  2. The definition of “Warrants” is hereby deleted in its entirety and replaced
with the following:

““Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable upon the six month anniversary of the date hereof
and have a term of exercise equal to seven years, as to the Warrant issued
pursuant to Section 2.2(a)(iv), and 90 days, as to the Warrant issued pursuant
to Section 2.2(a)(v), otherwise in the form of Exhibit A attached hereto, as may
be amended from time to time.”

 

  3.

Section 4.12 of the Purchase Agreement is hereby amended by substituting
(i) “two Trading Days” for “three Trading Days” in Section 4.12(b) and
(ii) “second (2nd) Trading Day” for “third (3rd) Trading Day” in Sections
4.12(c), (d) and (e).

 

  4. This Amendment shall be effective upon the Company’s execution and receipt
of the same amendment executed by all the other Purchasers.

 

  5.

Except as otherwise expressly provided by this Amendment, all of the terms and
conditions of the Purchase Agreement and each other Transaction Document (as
defined in the Purchase Agreement) is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that on
and after the effectiveness of this Amendment (A) all references in the Purchase
Agreement to the “Purchase Agreement,” “hereto,” “hereof,” “this Agreement,”
“hereunder” or words of like import referring to the Purchase Agreement shall
mean the Purchase Agreement as amended by this Amendment and the other same
amendments, and (B) all references in the other Transaction Documents to the



--------------------------------------------------------------------------------

 

“Purchase Agreement,” “thereto,” “thereof,” “thereunder” or words of like import
referring to the Purchase Agreement shall mean the Purchase Agreement as amended
by this Amendment and the other same amendments, and (ii) the execution,
delivery and effectiveness of this Agreement shall not operate as an amendment
of any right, power or remedy of the Purchaser under any Transaction Document,
nor constitute an amendment of any provision of any Transaction Document and all
of them shall continue in full force and effect, as amended or modified by this
Amendment and the other same amendments.

 

  6. This Amendment shall be governed by and construed and enforced in
accordance with the internal laws of the State of New York without regard to the
principles of conflicts of laws thereof. This Amendment may be executed in two
or more identical counterparts, all of which shall be considered one and the
same amendment and shall become effective when counterparts have been signed by
each party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized signatures as of the date first set forth above.

 

MDRNA, INC. By:  

/s/    Bruce R. York

Name:   Bruce R. York Title:   CFO

 

3



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AMENDMENT TO SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective authorized signatures as of the date first set forth above.

Name of Purchaser:                                          
                                         
                                         
                                                        

Signature of Authorized Signatory of Purchaser:
                                                                                
                                                 

Name of Authorized Signatory:                                          
                                         
                                                                            

Title of Authorized Signatory:                                          
                                         
                                         
                                       

E-mail Address of Authorized Signatory:                                       
                                         
                                                               

Fax Number of Authorized Signatory:                                       
                                         
                                                                     

[SIGNATURE PAGES CONTINUE]

 

4